Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/27/2021, with respect to Claims 1 and 9 have been fully considered and are persuasive.  The rejection of claims 1-13 and 15-20 has been withdrawn. 
Reasons for Allowance
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of a seat comprising a cylindrical surface nested entirely within a neck of the medication vial, a coupling portion comprising a male thread disposed on an outer surface and along an entire height of the coupling portion, and a means for opening the at least one aperture when in a compressed configuration, in the context of claim 1 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The combination of a male thread disposed on an outer surface and along an entire height of a coupling portion coupled to a valve, maintaining a top portion of a stopper at a position that is flush with an opening of the coupling portion, and exposing a stationary central neck disposed through a hollow internal channel defined through the height of the stopper, in the context of claim 9 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2019/0343723 (Klimek) discloses an apparatus for withdrawing medicament from a vial comprising a cylindrical seat (305), a coupling portion (300), and a valve (140), but doesn’t disclose a means for opening the at least one aperture when a valve in a compressed 
US PGPub 2019/0321262 (Chudek) discloses apparatus for withdrawing medicament from a vial comprising a connecting portion (42), and a valve (34), but doesn’t disclose a male threaded portion or a stationary central neck.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JASON K NIESZ/Primary Examiner, Art Unit 3753